In re McCurtis, Mickey-Defendant; Applying for Writ of Certiorari and/or Review, Parish of Jackson, 2nd Judicial District Court Div. A, No. 33,514; to the Court of Appeal, Second Circuit, No. 33,-737-KA.
Granted in part; denied in part. The defendant’s habitual offender sentences are vacated and this case is remanded to *863the district court for resentencing. The defendant’s crimes formed part of a single transaction and therefore support only one multiple offender sentence under La.R.S. 15:529.1. See State ex rel. Porter v. Butler, 573 So.2d 1106, 1109 (La.1991) (“Multiple convictions obtained the same day for offenses arising out of one criminal episode should be considered as one conviction for purposes of applying the habitual offender law in sentencing.”). In all other respects, the application is denied.